I mean not at present to express an opinion upon the conclusiveness of the decree of the court of South Carolina upon matters within its jurisdiction; but I am inclined to believe that it stands before us as upon a bill of review, liable to be reversed for error in law (131) apparent upon its face, or to be impugned by facts since discovered. Greater sanctity cannot be claimed for it here than is given it in the State where it was made, and there, I presume, it may be reviewed and reversed for error. And if it cannot be resisted here, when attempted to be enforced by bill, our courts would be open to enforce the decrees of other states and shut to an examination of their errors; for we cannot bring them before us by bill of review. This is in accordance with the Constitution of the United States and the act of Congress; it is giving the decree the same faith and credit here that it has in the state where it was made. Baker  Child, 2 Vern., 227; West v. Skip, 1 Ves., 245. But whatever may be the effect of the decree or judgment of a court, either of our own or another state, upon a matter within its jurisdiction, it is clear that upon a matter without it, the decree or judgment is a nullity everywhere; for all the faith attached to them arises from the fact that the court is authorized and appointed by law to act upon the subject.
I think that part of this decree was given upon a matter within the jurisdiction of the court, and part upon a matter without it. It was competent to the court to set up the contract between Picket and his wife, to order its payment by the executor and legatees of Picket out of the assets of the estate, wherever situated, and to remove every obstruction to the process of the court issued for the satisfaction of the decree. These defendants, as legatees of Picket, are affected by the decree, and it is evidence against them, so far as they claim anything under the will. But as donees, or grantees of the Rutherford lands, I think that the decree affects them not; for, with great respect and deference to the distinguished gentleman who pronounced it, I think the court had no jurisdiction. For although it admitted that the court, having the power to make a decree, has, as incidental thereto, the power of making (132) that decree effectual, and may, by virtue of that incidental power, remove every obstruction to the process of the court in carrying it into execution, yet this incidental power can be carried no higher than the source from which it arises — the right to enforce the decree. If, therefore, the obstruction did not in fact impede the process of the court, the court had no right to interfere with it or pass upon it. It is the fact of obstruction which gives rise to the power or removal. In this case the obstruction arose from the locality of the lands, and not from the claim of the defendants. Therefore, all that was said or done in regard to the defendants' title, and everything else in relation to them, as *Page 87 
donees or grantees of these lands, is a perfect nullity. But to expedite the business, the clerk and master will take an account of all payments, advancements, or donations made by Picket to the complainants, or either of them, since the deeds of 1805. He will also take an account of the value of the labor and services of the defendants, the illegitimate children, which came to the use of Picket, deducting the expenses of rearing them; for as they are deprived of the charities of children, they are entitled to the rights of strangers. He will also take an account of the consideration paid or given upon the deed of 1816, and report to next court. The sheriff of Buncombe will sell the Buncombe lands, upon the premises, upon a credit of one, two, or three years, giving forty-one days notice at the courthouse and five other public places, and report to next court.